Citation Nr: 1447154	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-19 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disorder.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1961 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2010, December 2013, and July 2014, the Board remanded this matter for additional development and medical inquiry.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) in October 2010.  A transcript of the hearing has been included in the claims file, and has been reviewed.  

This record in this matter consists solely of electronic claims files and has been reviewed.  No new and relevant evidence has been included in the record since the most recent Supplemental Statement of the Case (SSOC) dated in August 2014.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In a September 2014 appellate brief to the Board, the Veteran's representative argues in part that the Veteran's GI disorders are secondary to medication he uses for several service-connected disorders.  This is a new theory of entitlement to service connection that has not been addressed by a medical professional.  As such, remand is necessary for medical inquiry into whether any of the GI disorders diagnosed during the appeal period relate to medication used for service-connected disorders.  38 C.F.R. § 3.310.   

On remand, certain other aspects of the Veteran's claim to service connection should be addressed.  The August 2014 VA examination report, provided in the record pursuant to the Board's July 2014 remand, addressed several aspects of the Veteran's claim.  However, additional commentary should be provided regarding the claim to direct service connection, and regarding whether a presumptive service connection finding would be warranted here.  Specifically, with respect to the issue of direct service connection, the examiner should comment on the Veteran's hiatal hernia (diagnosed during the appeal period), and on the benign polyp that was removed during the appeal period.  38 C.F.R. § 3.303.  Moreover, the examiner should comment on whether the Veteran's lay assertions - that he experienced a continuity of symptomatology following service - indicate that he had gastric cancer or ulcers within the first year of his discharge from service in December 1991.  38 C.F.R. §§ 3.307, 3.309.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's case should again be made available to the August 2014 VA examiner for review and elaboration of the report and opinion.  The examiner should again review the claims file, to include the August 2014 report.  The examiner should then offer an addendum opinion on the following questions:

 a. Is it at least as likely as not (a probability of 50 percent or greater) that the hiatal hernia and GI polyp removal noted during the appeal period relates to an in-service disease, event, or injury.  In this regard, the examiner's attention is directed to the Veteran's reports of continuing symptoms after he was discharged from the military.  

b.  Is it at least as likely as not (a probability of 50 percent or greater) that the continuity of symptomatology following service, as described by the Veteran, evidences onset of gastric cancer or a gastric ulcer within the first year of discharge from service.  

c.  Is it at least as likely as not (a probability of 50 percent or greater) that any of the GI disorders diagnosed during the appeal period (i.e., gastric cancer status post Billroth II surgery, resolved, with residual scar; gastroesophageal disease/hiatal hernia; and GI polyp removal) is due to or caused by one of the Veteran's service-connected disabilities (i.e., lumbar spine degenerative disc disease, spondylosis, and intervertebral disc syndrome; lumbosacral strain with spondylosis; hypertension; benign prostatic hypertrophy with microscopic hematuria and urinary frequency; right shoulder degenerative joint disease/tendinopathy; tinnitus; radiculopathy of the lower extremities; impotence; right knee scar; residuals of hallux valgus with left great toe degenerative joint disease of the MTP joint; bilateral hearing loss; tinea pedis of the feet; and tinea cruris).   

d.  Is it at least as likely as not (a probability of 50 percent or greater) that any of the GI disorders diagnosed during the appeal period are due to or caused by the medication taken for one of the Veteran's service-connected disabilities.

e.  Is it at least as likely as not (a probability of 50 percent or greater) that a GI disorder diagnosed during the appeal period is aggravated (i.e., worsened) beyond the natural progress by any of the service-connected disabilities?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the GI disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to treatment of the service-connected disorder(s)?  

f.  Is it at least as likely as not (a probability of 50 percent or greater) that a GI disorder diagnosed during the appeal period is aggravated (i.e., worsened) beyond the natural progress by medication taken for one of the service-connected disabilities?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the GI disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to treatment of the service-connected disorder(s)?  

If the August 2014 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

2.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claim.  If the claim remains denied, issue a SSOC and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



